Exhibit LINN ENERGY ANNOUNCES STRONG RESULTS IN THIRD QUARTER 2008 Houston, Texas, November6, 2008 – Linn Energy, LLC (NASDAQ: LINE) announced today financial and operating results for the three and nine months ended September30, 2008 and its outlook for the remainder of the year.The Company highlights the following: · Record average production of 227.4 million cubic feet of natural gas equivalent per day (MMcfe/d) compared to mid-point guidance of 220.0 MMcfe/d; · Adjusted EBITDA of $130.4 million compared to mid-point guidance of $131.5 million; · Distribution coverage ratio of 1.14x compared to mid-point guidance of 1.15x; · 100% of current production levels hedged for 2009, 2010 and 2011; · Announced the sale of non-core assets for a contract price of over $1 billion, of which two transactions totaling $785 million have closed and one transaction in the amount of $229 million is slated to close during the fourth quarter; and · A strong balance sheet with pro forma liquidity of approximately $600 million. “Linn Energy posted strong operational and financial results during the third quarter 2008,” said MichaelC. Linn, Chairman and Chief Executive Officer.“With our recent strategic moves to sell non-core assets, we have strengthened our balance sheet and coupled with our long-dated hedge positions, we are well positioned to weather the current market conditions.Given our comprehensive hedge positions for the next several years, we believe we will have a strong distribution coverage ratio for 2009 and 2010.Additionally, in 2009, we anticipate spending within our cash flow, which we believe will preserve our balance sheet and strong liquidity position built in 2008.” Third Quarter 2008 Results During the third quarter 2008, Linn Energy generated adjusted EBITDA (a non-GAAP financial measure) of $130.4 million and for the first nine months of 2008 adjusted EBITDA was $419.9 million.The Company’s distribution coverage ratio was 1.14x for the third quarter 2008 and for the first nine months of 2008 averaged 1.32x.Adjusted EBITDA is the primary measure used by Company management to evaluate cash flow and the Company’s ability to sustain or increase distributions.A reconciliation of adjusted EBITDA to net income is provided in this release (see Schedule1).The most significant reconciling items between net income and adjusted EBITDA are interest expense and non-cash items including the change in fair value of derivatives and depreciation, depletion and amortization. Average production was 227.4 MMcfe/d for the third quarter 2008, compared to 223.6 MMcfe/d for the second quarter 2008.The increase in production volumes was primarily attributable to drilling and workover activities.Hedged realized prices per barrel (Bbl) for oil and NGL production were $85.30 and $65.56, respectively, for the third quarter 2008, compared to $81.10 and $70.55 per Bbl for the second quarter 2008.Hedged realized prices for natural gas were $8.05 per thousand cubic feet (Mcf) for the third quarter 2008, compared to $9.92 per Mcf for the second quarter 2008. Oil, natural gas and NGL revenues were $240.6 million for the third quarter 2008, compared to $255.6 million for the second quarter 2008.The decrease in oil, natural gas and NGL revenues was primarily attributable to lower realized commodity prices. For the third quarter 2008, operating expenses increased by $10.4 million to $57.0 million, compared to $46.6 million for the second quarter 2008.The increase in expenses was primarily due to higher production volumes, increased workover activity and higher transportation and service costs. The Company utilizes commodity hedging to capture cash flow margin and reduce cash flow volatility.Due to the significant decrease in commodity prices during the third quarter, the Company reported a gain on derivatives from 1 oil and gas hedges of approximately $845.8 million for the quarter, including $887.2 million of non-cash change in fair value of hedge positions.Non-cash gains or losses do not affect adjusted EBITDA, cash flow from operations or the Company’s ability to pay its cash distributions. For the third quarter 2008, the Company reported net income from continuing operations of $921.9 million, or $8.06 per unit, which includes a non-cash gain of $887.2 million, or $7.76 per unit, from the change in fair value of commodity hedges covering future production, a non-cash loss of $3.9 million, or $0.03 per unit, on interest rate hedges and a realized loss of $13.2 million, or $0.12 per unit, from hedge cancellations.Excluding these items, adjusted net income from continuing operations for the third quarter 2008 would have been $51.7 million, or $0.45 per unit. For the first nine months of 2008, the Company reported a net loss from continuing operations of $62.4 million, or $0.55 per unit, which includes a non-cash loss of $150.1 million, or $1.32 per unit, from the change in fair value of commodity hedges covering future production, a non-cash loss of $6.0 million, or $0.05 per unit, on interest rate hedges and a realized loss of $81.4 million, or $0.71 per unit, from hedge cancellations.Excluding these items, adjusted net income from continuing operations for the first nine months 2008 would have been $175.1 million, or $1.53 per unit. Adjusted net income from continuing operations is a non-GAAP financial measure and a reconciliation of adjusted net income from continuing operations to net income from continuing operations is provided in this release (see Schedule2).Adjusted net income is presented because the excluded items affect the comparability of operating results from period to period. Operational Update During the third quarter 2008, the Company operated a total of 9 drilling rigs and participated in a total of 63 wells (45 operated) and for the first nine months participated in a total of 209 wells (166 operated).In the Texas Panhandle Granite Wash area, the Company operated four rigs and completed 13 wells during the quarter.For the first nine months of 2008, the Company has completed 34 operated wells with initial production rates that averaged 2.4 MMcfe/d, which is slightly above the expectations for this area.Net production from the Granite Wash area has grown by 13% from 36 MMcfe/d in December 2007 to 41 MMcfe/d in September 2008.In the Stiles Ranch area, three of the six completed wells during the third quarter exhibited initial production rates in excess of rates expected for typical wells in that area.The Miller Spinney 39-5, Dobson Ranch 40-3 and Rizley 22-5 had production rates of 5.3 MMcfe/d, 4.3 MMcfe/d and 4.1 MMcfe/d, respectively.The Company anticipates drilling 13 operated wells in the Texas Panhandle Granite Wash area during the fourth quarter 2008.Drilling continues to progress in the Twin Channels joint venture area, where six rigs are currently active.The Company has elected to participate in 31 of the 45 wells proposed to date.Average initial production has been approximately 2.3 MMcfe/d for the first 21 completed wells in which the Company has participated. In the shallow Texas Panhandle Brown Dolomite formation, the Company operated two rigs and drilled 17 wells during the quarter, and for the first nine months of 2008, 104 wells were completed.In addition to drilling activities in the third quarter, the Company operated 10 workover and service rigs in this area completing workovers and optimization projects.These projects are focused on production maintenance, as well as cost efficient production increases.Net production from the Brown Dolomite formation increased 11% year-to-date, averaging 39 MMcfe/d for the third quarter of 2008, up from 35 MMcfe/d at year-end.The Company plans to drill approximately nine additional wells in this area during the fourth quarter 2008. In the Naval Reserve and Osage Hominy Units in Osage County Oklahoma, the Company began its development of the Chat formation by drilling four wells in the third quarter 2008.The Company has two rigs currently active and expects to drill eight additional wells by year-end.In addition to drilling activities during the third quarter, the Company operated 11 workover and service rigs in this area.Recompletions, workovers and reactivation projects have resulted in production increases of approximately 200 barrels of oil per day. Asset Sale Update The Company to date has announced the sale of non-core assets for a combined contract price of over $1 billion in three separate transactions.On October9, 2008, the Company entered into an agreement to sell its deep rights in 2 certain central Oklahoma acreage, including the Woodford Shale interval, for a contract price of $229.1 million, subject to closing adjustments.The Company plans to use the net proceeds from the sale to reduce indebtedness.The closing of this sale is expected to occur during the fourth quarter 2008. During the third quarter, the Company completed the sale of its interests in oil and gas properties located in the Verden area of Oklahoma for a contract price of $185.0 million and its interests in oil and gas properties located in the Appalachian Basin for a contract price of $600.0 million.The Company used net proceeds from both sales to reduce indebtedness. Hedge Information At current production levels, the Company is 100% hedged for 2009, 2010 and 2011.For 2009, the Company’s natural gas production is hedged at a weighted average price of $8.32 per Mcf and oil and NGL production at $102.21 per barrel.For 2010, the Company’s natural gas production is hedged at a weighted average price of $8.05 per Mcf and oil and NGL production at $99.68 per barrel.The Company’s natural gas production is hedged for the next four years and oil and NGL production is hedged for the next six years.These hedge positions help ensure cash flow and are detailed in Schedule9 in this press release. Cash Distributions On October20, 2008, the Company’s Board of Directors declared a quarterly cash distribution of $0.63 per unit, or $2.52 per unit on an annualized basis, with respect to the third quarter 2008.The distribution will be paid on November14, 2008 to unitholders of record as of the close of business on November7, 2008. Unit Repurchase Program On October9, 2008, the Board of Directors authorized the repurchase of up to $100 million of the Company’s outstanding units.The Company may purchase units from time to time on the open market or in negotiated purchases.The timing and amounts of any such repurchases will be at the discretion of management, subject to market conditions and other factors, and will be in accordance with applicable securities laws and other legal requirements.The repurchase plan does not obligate the Company to acquire any specific number of units and may be discontinued at any time.To date, the Company has not repurchased any units. Use of Non-GAAP Measures Adjusted EBITDA from continuing operations and adjusted net income from continuing operations are non-GAAP financial measures that are reconciled to their most comparable GAAP financial measures in Schedules1 and 2 in this press release. Conference Call As previously announced, management will host a teleconference call on November 6, 2008 at 10:00 AM Central/11:00 AM Eastern to discuss the Company’s third quarter 2008 results and its outlook for the remainder of the year.Prepared remarks by senior management will be followed by a question and answer period. Investors and analysts are invited to participate in the call by phone at (866) 543-6407 (Passcode: 47375465) or via the internet at www.linnenergy.com.A replay of the call will be available on the Company’s website or by phone at (888) 286-8010 (Passcode: 45504180) for a seven-day period following the call. 3 ABOUT LINN ENERGY Linn Energy is an independent oil and gas company focused on the development and acquisition of long life properties which complement its asset profile in producing basins within the United States.More information about Linn Energy is available on the internet at www.linnenergy.com. CONTACTS:Kolja Rockov Executive Vice President and CFO 281-840-4169 Clay Jeansonne Vice President – Investor Relations 281-840-4193 This press release includes “forward-looking statements.”All statements, other than statements of historical facts, included in this press release that address activities, events or developments that the Company expects, believes or anticipates will or may occur in the future are forward-looking statements.These statements include but are not limited to forward-looking statements about acquisitions and the expectations of plans, strategies, objectives and anticipated financial and operating results of the Company, including the Company’s drilling program, production, hedging activities, capital expenditure levels and other guidance included in this press release.These statements are based on certain assumptions made by the Company based on management’s experience and perception of historical trends, current conditions, anticipated future developments and other factors believed to be appropriate.Such statements are subject to a number of assumptions, risks and uncertainties, many of which are beyond the control of the Company, which may cause actual results to differ materially from those implied or expressed by the forward-looking statements.These include risks relating to the Company’s financial performance and results, availability of sufficient cash flow to pay distributions and execute its business plan, prices and demand for oil, gas and natural gas liquids, the ability to replace reserves and efficiently develop current reserves and other important factors that could cause actual results to differ materially from those projected as described in the Company’s reports filed with the Securities and Exchange Commission.See “Risk Factors” in the Company’s Annual Report filed on Form 10-K and other public filings and press releases. Any forward-looking statement speaks only as of the date on which such statement is made and the Company undertakes no obligation to correct or update any forward-looking statement, whether as a result of new information, future events or otherwise. The financial summary follows; all amounts within are unaudited. 4 Schedule 1 Linn Energy, LLC Explanation and Reconciliation of Adjusted EBITDA Adjusted EBITDA This press release includes the non-generally accepted accounting principle (“non-GAAP”) financial measure of adjusted EBITDA.The accompanying schedules provide reconciliations of this non-GAAP financial measure to its most directly comparable financial measure calculated and presented in accordance with United States generally accepted accounting principles (“GAAP”).This non-GAAP financial measure should not be considered as an alternative to GAAP measures, such as net income, operating income or any other GAAP measure of liquidity or financial performance. The Company defines adjusted EBITDA as income (loss) from continuing operations plus the following adjustments: · Net operating cash flow from acquisitions and divestitures, effective date through closing date; · Interest expense; · Depreciation, depletion and amortization; · Write-off of deferred financing fees and other; · (Gain) loss on sale of assets; · Accretion of asset retirement obligation; · Unrealized (gain) loss on commodity derivatives; · Unrealized (gain) loss on interest rate derivatives; · Realized loss on canceled derivatives; · Unit-based compensation and warrant expenses; · Data license expenses; and · Income tax (benefit) provision. Adjusted EBITDA is a significant non-GAAP performance metric used by Company management to indicate (prior to the establishment of any reserves by its Board of Directors) the cash distributions the Company expects to pay unitholders.Specifically, this financial measure indicates to investors whether or not the Company is generating cash flow at a level that can sustain or support an increase in its quarterly distribution rates.Adjusted EBITDA is also a quantitative metric used throughout the investment community with respect to publicly-traded partnerships and limited liability companies. 5 Schedule 1 – Continued Linn Energy, LLC Explanation and Reconciliation of Adjusted EBITDA The following presents a reconciliation of consolidated income (loss) from continuing operations to adjusted EBITDA: Three Months Ended Nine Months Ended September30, 2008 June30, 2008 September30, 2007 September30, 2008 September30, 2007 (in thousands) Income (loss) from continuing operations $ 921,943 $ (725,381 ) $ (71,831 ) $ (62,397 ) $ (157,316 ) Plus: Net operating cash flow from acquisitions and divestitures, effective date through closing date (1) (4,359 ) 346 46,957 4,308 51,650 Interest expense, cash 17,514 24,054 8,931 64,922 17,347 Interest expense, noncash 5,060 (722 ) 1,908 6,277 2,082 Depreciation, depletion and amortization 51,727 50,402 16,825 146,210 29,295 Write-off of deferred financing fees and other 3,351 3,377 2,235 6,728 2,784 (Gain) loss on sale of assets 4 (4 ) 969 ― 84 Accretion of asset retirement obligation 502 484 178 1,388 384 Unrealized (gain) loss on commodity derivatives (887,249 ) 773,397 79,681 150,133 174,082 Reclassification of derivative settlements (2) ― ― (3,485 ) ― (5,845 ) Unrealized (gain) loss on interest rate derivatives 3,877 (35,825 ) 3,798 6,004 3,683 Realized loss on canceledderivatives (3) 13,161 68,197 ― 81,358 ― Unit-based compensation and warrant expenses 3,913 3,874 3,059 11,398 10,562 Data license expenses ― 47 ― 2,475 ― Income tax (benefit) provision (4) 1,002 (164 ) 977 1,047 5,007 Adjusted EBITDA from continuing operations $ 130,446 $ 162,082 $ 90,202 $ 419,851 $ 133,799 Adjusted EBITDA from discontinued operations $ (1,243 ) $ 863 $ 7,476 $ 13,338 $ 31,727 (1) Includes net operating cash flow from acquisitions and divestitures through the date of this report. (2) During the second quarter 2008, the Company revised its classification of realized and unrealized gains (losses) on gas derivative contracts in order to match realized gains (losses) with the related production.All prior periods amounts have been reclassified to conform to current period presentation.This reclassification had no effect on the Company’s reported net income. (3) During the three months ended September30, 2008 and June30, 2008, and the nine months ended September30, 2008, the Company canceled (before the contract settlement date) derivative contracts on estimated future gas production primarily associated with properties in the Verden area and Appalachian Basin, resulting in realized losses of $13.2million, $68.2million and $81.4million, respectively. (4) Tax expense for the three and nine months ended September30, 2008 primarily represents Texas margin tax expense.Tax expense for the three and nine months ended September30, 2007 relates primarily to 2006 expense recovery.The Company’s taxable subsidiaries generated net operating losses for the year ended December31, 2006, which were subsequently recovered through an intercompany service charge, resulting in tax expense for the three and nine months ended September30, 2007. 6 Schedule 2 Linn Energy, LLC Explanation and Reconciliation of Adjusted Net Income Adjusted Net Income from Continuing Operations Adjusted net income from continuing operations is a non-GAAP performance measure used by Company management to evaluate its operational performance from oil and gas properties, prior to derivative gains and losses.The following presents a reconciliation of consolidated income (loss) from continuing operations to adjusted net income from continuing operations: Three Months Ended Nine Months Ended September30, 2008 June30, 2008 September30, 2007 September30, 2008 September30, 2007 (in thousands, except per unit amounts) Income (loss) from continuing operations $ 921,943 $ (725,381 ) $ (71,831 ) $ (62,397 ) $ (157,316 ) Plus: Unrealized (gain) loss on commodity derivatives (887,249 ) 773,397 79,681 150,133 174,082 Reclassification of derivative settlements ― ― (3,485 ) ― (5,845 ) Unrealized (gain) loss on interest rate derivatives 3,877 (35,825 ) 3,798 6,004 3,683 Realized loss on canceled derivatives 13,161 68,197 ― 81,358 ― Adjusted net income from continuing operations $ 51,732 $ 80,388 $ 8,163 $ 175,098 $ 14,604 Income (loss) from continuing operations per unit – basic $ 8.06 $ (6.35 ) $ (0.89 ) $ (0.55 ) $ (2.54 ) Plus, per unit: Unrealized (gain) loss on commodity derivatives (7.76 ) 6.76 0.98 1.32 2.81 Reclassification of derivative settlements ― ― (0.04 ) ― (0.09 ) Unrealized (gain) loss on interest rate derivatives 0.03 (0.31 ) 0.05 0.05 0.06 Realized loss on canceled derivatives 0.12 0.60 ― 0.71 ― Adjusted net income from continuing operations per unit – basic $ 0.45 $ 0.70 $ 0.10 $ 1.53 $ 0.24 7 Schedule 3 Linn Energy, LLC Consolidated Statements of Operations Three Months Ended Nine Months Ended September30, 2008 June30, 2008 September30, 2007 September30, 2008 September30, 2007 (in thousands, except per unit amounts) Revenues and other: Oil, gas and natural gas liquid sales $ 240,634 $ 255,586 $ 61,318 $ 672,092 $ 117,380 Gain (loss) on oil and gas derivatives 845,818 (870,804 ) (65,440 ) (293,780 ) (143,588 ) Natural gas marketing revenues 4,647 3,593 2,995 11,056 7,656 Other revenues 561 642 924 1,682 2,056 1,091,660 (610,983 ) (203 ) 391,050 (16,496 ) Expenses: Operating expenses 56,970 46,641 22,306 139,732 39,915 Natural gas marketing expenses 4,061 3,260 2,451 9,738 6,426 General and administrative expenses 18,695 18,171 12,657 56,093 34,850 Data license expenses ― 47 ― 2,475 ― Bad debt expenses 1,436 ― ― 1,436 ― Depreciation, depletion and amortization 51,727 50,402 16,825 146,210 29,295 132,889 118,521 54,239 355,684 110,486 Other income and (expenses): Interest expense, net of amounts capitalized (22,574 ) (23,332 ) (10,839 ) (71,199 ) (19,429 ) Gain (loss) on interest rate swaps (9,694 ) 31,604 (3,151 ) (17,483 ) (2,954 ) Other, net (3,558 ) (4,313 ) (2,422 ) (8,034 ) (2,944 ) (35,826 ) 3,959 (16,412 ) (96,716 ) (25,327 ) Income (loss) from continuing operations before income taxes 922,945 (725,545 ) (70,854 ) (61,350 ) (152,309 ) Income tax benefit (provision) (1,002 ) 164 (977 ) (1,047 ) (5,007 ) Income (loss) from continuing operations 921,943 (725,381 ) (71,831 ) (62,397 ) (157,316 ) Discontinued operations: Gain (loss) on sale of assets, net of taxes 162,442 (1,028 ) ― 161,120 ― Income (loss) from discontinued operations, net of taxes (1,774 ) 14,267 (4,391 ) 12,387 (3,879 ) Net income (loss) from discontinued operations 160,668 13,239 (4,391 ) 173,507 (3,879 ) Net income (loss) $ 1,082,611 $ (712,142 ) $ (76,222 ) $ 111,110 $ (161,195 ) Net income (loss) per unit – continuing operations: Units – basic $ 8.06 $ (6.35 ) $ (0.89 ) $ (0.55 ) $ (2.54 ) Units – diluted $ 8.05 $ (6.35 ) $ (0.89 ) $ (0.55 ) $ (2.54 ) Net income (loss) per unit – discontinued operations: Units – basic $ 1.41 $ 0.12 $ (0.05 ) $ 1.52 $ (0.06 ) Units – diluted $ 1.41 $ 0.12 $ (0.05 ) $ 1.52 $ (0.06 ) Net income (loss) per unit: Units – basic $ 9.47 $ (6.23 ) $ (0.94 ) $ 0.97 $ (2.60 ) Units – diluted $ 9.46 $ (6.23 ) $ (0.94 ) $ 0.97 $ (2.60 ) Weighted average units outstanding: Units – basic 114,321 114,252 69,207 114,111 58,072 Units – diluted 114,476 114,252 69,207 114,111 58,072 Class D – basic ― ― 11,792 ― 3,974 Class D– diluted ― ― 11,792 ― 3,974 Distributions declared per unit $ 0.63 $ 0.63 $ 0.57 $ 1.89 $ 1.61 8 Schedule 4 Linn Energy, LLC Operating Statistics – Continuing Operations Three Months Ended Nine Months Ended September30, 2008 June30, 2008 September30, 2007 September30, 2008 September30, 2007 Average daily production – continuing operations: Gas (MMcf/d) 126.6 130.6 51.0 126.1 27.1 Oil (MBbls/d) 9.5 9.3 3.6 8.9 2.9 NGL (MBbls/d) 7.3 6.2 3.0 6.0 2.2 Total (MMcfe/d) 227.4 223.6 90.6 215.5 57.7 Average daily production – discontinued operations: Total (MMcfe/d) 1.0 24.0 23.4 16.5 23.4 Weighted average prices (hedged): (1) Gas (Mcf) $ 8.05 $ 9.92 $ 7.37 $ 8.75 $ 8.02 Oil (Bbl) $ 85.30 $ 81.10 $ 70.70 $ 80.85 $ 64.72 NGL (Bbl) $ 65.56 $ 70.55 $ 50.75 $ 67.34 $ 52.42 Weighted average prices (unhedged): (2) Gas (Mcf) $ 8.63 $ 9.96 $ 5.10 $ 8.78 $ 5.55 Oil (Bbl) $ 109.96 $ 114.99 $ 70.36 $ 106.06 $ 58.23 NGL (Bbl) $ 65.56 $ 70.55 $ 50.75 $ 67.34 $ 50.38 Representative NYMEX oil and gas prices: Gas (MMBtu) $ 10.25 $ 10.94 $ 6.16 $ 9.74 $ 6.83 Oil (Bbl) $ 117.98 $ 123.98 $ 75.38 $ 113.29 $ 66.23 Costs per Mcfe of production: Operating expenses: Lease operating and other $ 1.90 $ 1.44 $ 2.03 $ 1.56 $ 1.92 Production and ad valorem taxes $ 0.82 $ 0.85 $ 0.65 $ 0.80 $ 0.62 General and administrative expenses (3) $ 0.89 $ 0.89 $ 1.52 $ 0.95 $ 2.21 Depreciation, depletion and amortization $ 2.47 $ 2.48 $ 2.02 $ 2.48 $ 1.86 (1) Includes the effect of realized gains (losses) of $(28.2) million, $(29.2) million and $10.8 million on derivatives for the three months ended September30, 2008, June30, 2008 and September30, 2007, respectively.Includes the effect of realized gains (losses) of $(62.2) million and $24.6 million on derivatives for the nine months ended September30, 2008 and 2007, respectively.The realized gains (losses) noted above exclude losses on canceled derivative contracts.During the three months ended September30, 2008 and June30, 2008, and the nine months ended September30, 2008, the Company canceled (before the contract settlement date) derivative contracts on estimated future gas production primarily associated with properties in the Appalachian Basin and Verden areas resulting in realized losses of $13.2million, $68.2million and $81.4million, respectively. (2) Does not include the effect of realized gains (losses) on derivatives. (3) General and administrative expenses for the three months ended September30, 2008, June30, 2008 and September30, 2007 includes approximately $3.9 million, $3.8 million and $3.1 million, respectively, of non-cash unit-based compensation and unit warrant expenses.Excluding these amounts, general and administrative expenses for the three months ended September30, 2008, June30, 2008 and September30, 2007 were $0.71 per Mcfe, $0.70 per Mcfe and $1.15 per Mcfe, respectively.General and administrative expenses for the nine months ended September30, 2008 and 2007 includes approximately $11.3 million and $10.6 million, respectively, of non-cash unit-based compensation and unit warrant expenses.Excluding these amounts, general and administrative expenses for the nine months ended September30, 2008 and 2007 were $0.76 per Mcfe and $1.54 per Mcfe, respectively.This is a non-GAAP measure used by management to analyze the Company’s performance. 9 Schedule 5 Linn Energy, LLC Selected Balance Sheet Data September30, 2008 December 31, 2007 (in thousands) Assets Total current assets $ 386,032 $ 183,159 Oil and gas properties and related equipment, net 3,616,893 3,491,476 Other property and equipment, net 18,410 32,024 Other assets 16,146 101,044 Noncurrent assets held for sale 58,432 — Total assets $ 4,095,913 $ 3,807,703 Liabilities and Unitholders’ Capital Total current liabilities $ 218,126 $ 242,727 Credit facility 1,521,393 1,443,000 Senior notes, net 250,086 — Other noncurrent liabilities 152,010 95,335 Total liabilities 2,141,615 1,781,062 Unitholders’ capital 1,954,298 2,026,641 Total liabilities and unitholders’ capital $ 4,095,913 $ 3,807,703 Schedule 6 Linn Energy, LLC Selected Cash Flow Data Nine Months Ended September30, 2008 2007 (in thousands) Net cash provided by (used in) operating activities (1) (2) $ 42,788 $ (187,968 ) Net cash used in investing activities (84,105 ) (2,636,304 ) Net cash provided by financing activities 87,145 2,851,265 Net increase in cash 45,828 26,993 Cash and cash equivalents: Beginning 1,441 6,595 Ending $ 47,269 $ 33,588 (1) The nine months ended September30, 2008 and 2007 includes premiums paid for derivatives of approximately $129.5 million and $257.1 million, respectively.Premiums paid during the nine months ended September30, 2008 include $67.6 million for contracts to replace those with Lehman Commodity Services. (2) During the nine months ended September30, 2008, the Company cancelled (before the contract settlement date) derivative contracts on estimated future gas production resulting in realized losses of $81.4 million.The future gas production under the canceled contracts primarily related to properties in the Appalachian Basin and Verden areas. 10 Schedule 7 Linn Energy, LLC Guidance Table (Continuing Operations) Q4 2008E FY 2008E (1) Net Production and Other Revenues: Gas (MMcf/d) 130 - 136 127 - 129 Oil (Bbls/d) 9,030 - 9,440 8,905 - 9,030 NGL (Bbls/d) 5,620 - 5,880 5,860 - 5,940 Total (MMcfe/d) 218 - 228 216 - 219 Other revenues, net (in thousands) (2) $ 750 - $ 1,000 $ 3,000 - $ 4,000 Costs (in thousands): LOE and other (3) $ 34,000 - $ 38,000 $ 126,000 - $ 130,000 Production and ad valorem taxes 10,500 - 12,500 56,500 - 60,500 Total operating expenses $ 44,500 - $ 50,500 $ 182,500 - $ 190,500 General and administrative expenses – non-GAAP (4) $ 16,000 - $ 18,000 $ 61,000 - $ 65,000 Depreciation, depletion and amortization $ 52,500 - $ 55,000 $ 198,000 - $ 202,000 Costs per Mcfe (Mid-Point): LOE and other (3) $ 1.75 $ 1.61 Production and ad valorem taxes 0.56 0.74 Total operating expenses $ 2.31 $ 2.35 General and administrative expenses – non-GAAP (4) $ 0.83 $ 0.79 Depreciation, depletion and amortization $ 2.62 $ 2.52 Targets (Mid-Point) (in thousands): Adjusted EBITDA (5) $ 119,500 $ 539,500 Interest expense, cash (6) (26,000 ) (98,000 ) Maintenance capital expenditures (24,000 ) (91,250 ) Distributable cash flow $ 69,500 $ 350,250 Distributable cash flow per unit (7) $ 0.60 $ 3.04 Distribution per unit (7) (8) $ 0.63 $ 2.52 Distribution coverage ratio (7) (8) 0.96 x 1.21 x Weighted Average NYMEX Differentials: Gas (MMBtu) (9) $ (1.05 ) - $ (0.65 ) $ (1.20 ) - $ (0.80 ) Oil (Bbl) $ (9.00 ) - $ (5.00 ) $ (9.00 ) - $ (6.00 ) NGL realization on crude oil price (%) 55 % - 60% 60% Unhedged Commodity Price Assumptions: Oct Nov Dec Q4 Average Gas (MMBtu) $ 7.47 $ 6.47 $ 6.50 $ 6.81 Oil (Bbl) $ 76.81 $ 65.00 $ 65.00 $ 68.94 Notes to Guidance Table: (1) For accounting reporting requirements, Linn Energy will present Appalachian Basin operations in discontinued operations for the entire fiscal year 2008.Accordingly, guidance for FY 2008E excludes first quarter results from the Appalachian Basin and reflects the Company’s historical and projected results on a continuing operations basis.The following items for FY 2008E guidance have been adjusted to remove effects of Appalachian Basin operations for the full year:production, other revenues, operating expenses, general and administrative expenses, adjusted EBITDA, interest expense, maintenance capital expenditures, distributable cash flow and commodity pricing differentials. (2) Includes other revenues and margin on natural gas marketing activities. (3) Includes accretion on asset retirement obligation, which represents a non-cash charge. 11 Schedule 7 – Continued Linn Energy, LLC Guidance Table (Continuing Operations) (4) Excludes unit-based compensation, which represents a non-cash charge based on equity-related compensation. (5) Includes effects of the Company’s hedge positions, cash flow adjustments from acquisition and divestiture activities and other expenses. (6) Includes accrued interest expense on the Company’s outstanding senior notes. (7) Assumes 115.2 million units outstanding. (8) Based on current quarterly distribution of $0.63 per unit, or $2.52 per unit on an annualized basis. (9) Includes effects of basis swaps associated with gas production in the Mid-Continent. 12 Schedule 8 Linn Energy, LLC Guidance Table – Commodity Hedge Summary Q4 2008E FY 2008E Gas Positions: Fixed Price Swaps: Hedged Volume (MMMBtu) 9,936 38,256 Average Price ($/MMBtu) $ 8.68 $ 8.61 Puts: Hedged Volume (MMMBtu) 1,766 8,621 Average Price ($/MMBtu) $ 8.07 $ 8.20 PEPL Puts: (1) Hedged Volume (MMMBtu) 964 3,854 Average Price ($/MMBtu) $ 7.85 $ 7.85 Total: Hedged Volume (MMMBtu) 12,666 50,731 Average Price ($/MMBtu) $ 8.53 $ 8.48 Oil Positions: Fixed Price Swaps: Hedged Volume (MBbls) 688 2,506 Average Price ($/Bbl) $ 82.11 $ 81.74 Puts: (2) Hedged Volume (MBbls) 467 1,800 Average Price ($/Bbl) $ 73.34 $ 72.39 Total: Hedged Volume (MBbls) 1,155 4,306 Average Price ($/Bbl) $ 78.57 $ 77.83 Gas Basis Differential Positions: PEPL Basis Swaps: (3) Hedged Volume (MMMBtu) 10,936 38,046 Hedged Differential ($/MMBtu) $ (0.96 ) $ (0.95 ) Notes to Hedge Summary: Includes positions covering production for all months within periods specified. (1) Settle on the PEPL spot price of gas to hedge basis differential associated with gas production in the Mid-Continent region. (2) The Company uses oil puts to hedge oil production and NGL revenues. (3) Represents a swap of the basis between NYMEX and PEPL spot price of gas for the volumes hedged. 13 Schedule 9 Linn Energy, LLC Commodity Hedge Portfolio The following table shows the Company’s annual commodity derivative positions, at
